DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 3/17/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments, see remarks, filed 3/17/2021, with respect to the rejection(s) of claim 1 under 35 USC 103 have been fully considered and are persuasive, with respect to the amended subject matter, regarding “user inputting… into an integrated development environment” and “relevancy score”.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Allen et al. (Allen, US 2017/0039188) and Parkes et al. (Parkes, US 2012/0192151).
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. More specifically, applicant’s arguments regarding independent claims 12 and 17, are argued to “distinguish over the referenced art similarly to independent claim 1”, however, the Examiner notes, the argued . 
Furthermore, applicant argues and speculates, “Apte assumes the programming language is known and has a ‘parser module suited’ to the known language.” However, this is an assumption and does not take into account, the target source code selection and identification and selection upon parser module suited to the specific programming language from a plurality of programming languages, even though the disclosure does not explicitly detail how the selection is made. Therefore, applicant’s corresponding arguments are deemed non-persuasive. However, the Examiner has incorporated the explicit teachings of Allen which addresses the exact selection, relevancy determination and corresponding programming language associated with a determined code snippet. Applicant’s arguments with respect to the dependent claims 13-16 and . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Summarizing source code with transferred API knowledge) in view of Apte et al. (Apte, US 2017/0192777) in view of Parkes et al. (Parkes, US 2012/0192151) and further in view of Allen et al. (Allen, US 2017/0039188).
As per claim 1, Hu teaches a method comprising: 
[responsive to a user inputting] a code snippet [into an integrated development environment] (page 4-6, Fig. 1, section 3.1-page 6-as his code snippets), extracting, [by one or more computer processors], code information from the detected code snippet (ibid, his code extraction, see API Java and code tokens and information); 
[determining, by one or more computer processors, a programming language associated with the code snippet based on the extracted code information, wherein determining the programming language comprises generating a relevancy score based on the code snippet and one or more programming languages each associated with one or more conventions;
retrieving, by one or more computer processors, a code corpus specific to the determined programming language;
training, by one or more computer processors, a cognitive model utilizing the retrieved corpus;]
feeding, [by one or more computer processors], the extracted code information into the cognitive model (ibid, see his Neural network and source code input, see his tokenization of source code discussion), wherein the cognitive model utilizes one or more historical code snippets based on the extracted code information and one or more natural language rules based on the extracted code 
generating, [by one or more computer processors], based on one or more calculations by the cognitive model, a natural language rule for the code snippet (ibid-his output comment as the natural language rule for the code snippet). 
Hu lacks explicitly teaching that which Apte teaches steps performed, “by one or more computer processors” (paragraphs [0022-0023, 0065]). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Hu and Apte to combine the prior art element of generating a natural language rule for a code snippet as taught by Hu with utilizing a processor to implement the method as taught by Apte, hereinafter as applied to each claim, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be 
The above combination lacks explicitly teaching that which Parkes teaches response to a user inputting a code snippet into an integrated development environment (paragraphs [0002, 0057, 0356]-as his user entered code into his IDE-integrated development environment, and subsequent generation and transformation of code into a natural language rule for the code).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Hu and Apte and Parkes to combine the prior art element of generating a natural language rule for a code snippet as taught by Hu with utilizing a processor to implement the method as taught by Apte with an IDE for development of a computer program as taught by Parkes, hereinafter as applied to each claim, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result 
The above combination lacks explicitly teaching that which Allen teaches [responsive to a user] inputting a code snippet [into an integrated development environment] (Figs. 4, 5, 6 item 610, paragraph [0034, 0066, 0067, 0115]-as including user input code in an environment), extracting, by one or more computer processors, code information from the code snippet (ibid),
determining, by one or more computer processors, a programming language associated with the code snippet based on the extracted code information, wherein determining the programming language comprises generating a relevancy score based on the code snippet and one or more programming languages each associated with one or more conventions (ibid, paragraphs [0066-0073]-his programming language associated with the code snippet based on extracted code information and plurality of programming languages, and scoring as determining the relevancy to a particular programming language);

training, by one or more computer processors, a cognitive model utilizing the retrieved corpus (ibid-paragraph [0066-0073, 0069]-his training of the cognitive model utilizing the programming language code corpus).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Hu and Apte and Parkes and Allen to combine the prior art element of generating a natural language rule for a code snippet as taught by Hu with utilizing a processor to implement the method as taught by Apte with an IDE for development of a computer program as taught by Parkes with the association of a programming language with a code specific corpus and training of a cognitive model using the corpus as taught by Allen, hereinafter as applied to each claim, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be developing a cognitive system able to ingest code snippets (ibid, Allen abstract and his “cognitive system with ingestion”).
As per claim 2, Hu with Apte with Parkes with Allen make obvious the method of claim 1, further comprises: 
creating, by one or more computer processors, one or more training sets based on the retrieved historical code snippets and associated natural language rules (ibid-see Hu, training discussion-section 4, and Fig, 1, his training set(s), based on the corpora including code snippets and natural language rules/descriptions); 
creating, by one or more computer processors, one or more testing sets based on the retrieved historical code snippets and associated natural language rules (ibid-section 4 his test set); and 
training, by one or more computer processors, the cognitive model utilizing one or more supervised training methods, wherein the supervised training methods utilize the one or more created training sets and testing sets (ibid-his trained model based on the above training methods, as supervised which used the training sets and testing sets). 
claims 3, Hu with Apte with Parkes with Allen make obvious the method of claim 2, wherein training of the cognitive model utilizing the one or more supervised training methods, wherein the supervised training methods utilize the one or more created training sets and testing sets (ibid-Hu, section 4, training discussion), further comprises: 
retrieving, by one or more computer processors, one or more programmatic comments associated with the one or more retrieved historical code snippets; and training, by one or more compute processors, the cognitive model utilizing one or more supervised training methods utilizing the retrieved historical code snippets, associated natural language rules, and associated programmatic comments (ibid, sections 4-5-his supervised training, utilizing the natural language description and Javadoc comments, and corresponding training, and testing, and associated natural language description and further training the neural network). 
As per claim 4, Hu with Apte with Parkes with Allen make obvious the method of claim 1, wherein the code information is selected from the group consisting of: natural language rule complexity, code complexity, code length, natural language rule length, intermediate representation objects, abstract syntax trees, word embedded code snippet vectors, and word embedded natural 
As per claim 5, Hu with Apte with Parkes with Allen make obvious the method of claim 1, wherein Apte teaches that which Hu lacks, further comprises: identifying, by one or more computer processors, a user selected portion of code (Apte, paragraphs [0042-0044]-his user selection of source code); and 
extracting, by one or more computer processors, the code contained with the selected portion (ibid). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Hu and Apte to combine the prior art element of generating a natural language rule for a code snippet as taught by Hu with employing a user integrated development environment for selection of code as taught by Apte, hereinafter as applied to each claim, as each element performs the same function KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a user interactive selection process for code selection and natural language rule generation thereof (ibid, Apte paragraphs [0032, 0042-0044]). 
As per claim 6, Hu with Apte with Parkes with Allen make obvious the method of claim 1, further comprises: 
retraining, by one or more computer processors, the cognitive model based on the detected code snippet and the generated natural language rule (ibid, his recurrent neural network and gradient descent, as an iterative training of the model based on the code snippet and corresponding generated natural language rule/description); 
 determining, by one or more computer processors, a precision of the cognitive model (ibid-his calculated value of accuracy and values for output of the neural network); and 
responsive to determining that the precision of the cognitive model increased, storing, by one or more computer processors, the detected code snippet and the generated natural language rule (ibid-his corpora having stored code to rules/description based on tuned network from increased accuracy, see 
As per claim 7, Hu with Apte with Parkes with Allen make obvious the method of claim 1, further comprises: 
retraining, by one or more computer processors, the cognitive model based on the detected code snippet and the generated natural language rule (ibid-see above recurrent neural network and training discussion); 
determining, by one or more computer processors, a precision of the cognitive model (ibid-see his precision and calculated values based on neural network and training); and 
responsive to determining that the precision of the cognitive model decreased, adjusting, by one or more computer processors, one or more weights of the cognitive model (ibid-his neural network adjusting weights of the model in order to predict more accurate natural language rule/description output). 
As per claim 8, Hu with Apte with Parkes with Allen make obvious the method of claim 1, wherein the cognitive model is a recurrent neural network (ibid-see claims 1 and 7, recurrent neural network discussion). 
As per claim 9, Hu with Apte with Parkes with Allen make obvious the method of claim 8, wherein the recurrent neural network includes long short 
As per claim 10, Hu with Apte with Parkes with Allen make obvious the method of claim 8, wherein the recurrent neural network includes gated recurrent units (ibid-see claim 9, GRU discussion). 
As per claim 11, Hu with Apte with Parkes with Allen make obvious the method of claim 1, wherein the natural language rule is selected from the group consisting of: business rules and business logic (ibid,  Apte paragraphs [0015]-his business rules and business logic). 
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Summarizing source code with transferred API knowledge) in view of Apte et al. (Apte, US 2017/0192777).
As per claim 12, (the Examiner further notes the storage media as claimed by the applicant is clearly described as tangible media, see applicant’s specification paragraphs [0055-0057]), Hu teaches [a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media] (Apte, paragraphs [0022-0023, 0065-0068]-hereinafter for media and instructions, see Apte combination below below), the program instructions comprising]: 

program instructions to extract code information from the detected code snippet (ibid, his code extraction, see API Java and code tokens and information); 
program instructions to feed the extracted code information into a cognitive model (ibid, see his Neural network and source code input, see his tokenization of source code discussion), wherein the cognitive model utilizes one or more historical code snippets based on the extracted code information and one or more natural language rules based on the extracted code information (ibid-his code corpora, and pairs of code and natural language rules/ description as the historical code snippets and alignment of the code to the description, see training); and 
program instructions to generate, based on one or more calculations by the cognitive model, a natural language rule for the code snippet (ibid-his output comment as the natural language rule for the code snippet). 
Hu lacks explicitly teaching that which Apte teaches steps performed, a computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Hu and Apte to combine the prior art element of generating a natural language rule for a code snippet as taught by Hu with utilizing a computer program product as taught by Apte, hereinafter as applied to each claim, as each element performs the same function as it does separately, as the combination would yield predictable results, KSR Internotionol Co. v. Teleflex Inc., 550 US. - 82 USPQ2nd 1385 (2007), wherein the predictable result would be having a processor capable of executing instructions to carry out a method (ibid, Apte).
As per claim 17, claim 17 sets forth limitations similar to claim 12 and is rejected under similar reasons and rationale wherein the system is deemed to embody the method, such that Hu with Apte make obvious a computer system comprising (Apte, paragraphs [0022-0023, 0065-0068]-hereinafter for his system): one or more computer processors (ibid); one or more computer readable storage 
As per claims 13-16 and 18-20, these claims set forth limitations similar to claims 2-4 and 8, and are rejected under similar reasons and rationale, wherein Hu with Apte make obvious the claimed limitations (see rejection below).
As per claims 13 and 18, (see claim 2, corresponding and similar limitations).
As per claims 14 and 19, (see claim 3, corresponding and similar limitations).
claims 15 and 20, (see claim 4, corresponding and similar limitations).
As per claim 16, (see claim 8, corresponding and similar limitations).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/LAMONT M SPOONER/           Primary Examiner, Art Unit 2657                                                                                                                                                                                             
lms
6/4/2021